DETAILED ACTION
The present Office action is in response to the amendments filed on 12 JULY 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 04/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Response to Amendment
Claims 1-3, 6-9, and 12-14 have been amended. Claims 4 and 10 have been cancelled. No additional claims have been added. No new subject matter has been incorporated as part of the amendments. Claims 1-3, 5-9, and 11-14 are pending and herein examined.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12 JULY 2021, with respect to claims 1, 7, 13, and 15 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims 1-3, 5-9, and 11-14 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: among the most relevant prior-arts of record (JP 2015-119402 (hereinafter “Tsukuba”) and U.S. Publication No. 2015/0358629 A1 (hereinafter “Choi”)) there is no teaching or suggestion for selecting an operation for encoding parameter sets based on a second picture among a plurality of pictures, wherein the second picture is a Step-wise Temporal Sub-layer Access (STSA) picture. The disclosure of Tsukuba describes random access points (see Tsukuba FIG. 12), which could serve as a substitute for Choi’s disclosure of a STSA. See Choi, [0197]. However, a person having ordinary skill in the art would have no reason for such a substitution of a random access point, which is prevalent in the art for various functions. For these reasons and Applicant’s arguments that have been considered persuasive in light of the claim limitations as well as the enabling portions of the specification, the claims are held allowable.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well for the further limitations set forth.
Any comments considered necessary by the Applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-3, 5-9, and 11-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677.  The examiner can normally be reached on Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STUART D BENNETT/Examiner, Art Unit 2481